Citation Nr: 1413833	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  06-15 488	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than July 10, 2003, for the grant of service connection and award of compensation for hypertension.

2.  Entitlement to an effective date earlier than July 10, 2003, for the grant of service connection and award of compensation for glomerulonephritis on renal dialysis.

3.  Entitlement to an effective date earlier than July 10, 2003, for the grant of service connection and award of compensation for a coronary disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas M. Susco II, General Attorney


INTRODUCTION

The Veteran served on active duty from May 1990 to May 1992.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  In September 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In May 2012, the Board issued a decision that denied the claims of:  entitlement to an effective date earlier than July 10, 2003, for the grant of service connection and award of compensation for hypertension; entitlement to an effective date earlier than July 10, 2003, for the grant of service connection and award of compensation for glomerulonephritis on renal dialysis; and entitlement to an effective date earlier than July 10, 2003, for the grant of service connection and award of compensation for a coronary disability.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the September 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the May 2012 Board decision is vacated. 



	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals




